Name: Commission Implementing Regulation (EU) No 847/2014 of 4 August 2014 concerning the authorisation of DL-selenomethionine as a feed additive for all animal species Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: marketing;  health;  agricultural activity;  foodstuff
 Date Published: nan

 5.8.2014 EN Official Journal of the European Union L 232/10 COMMISSION IMPLEMENTING REGULATION (EU) No 847/2014 of 4 August 2014 concerning the authorisation of DL-selenomethionine as a feed additive for all animal species (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. (2) In accordance with Article 7 of Regulation (EC) No 1831/2003, an application was submitted for the authorisation of DL-selenomethionine. That application was accompanied by the particulars and documents required under Article 7(3) of Regulation (EC) No 1831/2003. (3) That application concerns the authorisation of DL-selenomethionine, an organic compound of selenium, as a feed additive for all animal species, to be classified in the additive category nutritional additives. (4) The European Food Safety Authority (the Authority) concluded in its opinion of 30 January 2014 (2) that, under the proposed conditions of use, DL-selenomethionine does not have an adverse effect on animal health, human health or the environment and that its use may be considered as an efficient source of selenium for all animal species. The Authority does not consider that there is a need for specific requirements of post-market monitoring. It also verified the report on the method of analysis of the feed additive in feed submitted by the Reference Laboratory set up by Regulation (EC) No 1831/2003. (5) The assessment of DL-selenomethionine shows that the conditions for authorisation, as provided for in Article 5 of Regulation (EC) No 1831/2003, are satisfied. Accordingly, the use of that preparation should be authorised as specified in the Annex to this Regulation. (6) The Authority concluded that the limitation of the supplementation with organic selenium established for other organic compounds of selenium should also apply to DL-selenomethionine. Furthermore, in case different compounds of selenium are added to the feed, the supplementation with organic selenium should not exceed 0,2 mg per kg complete feed. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The preparation specified in the Annex, belonging to the additive category nutritional additives and to the functional group compounds of trace elements, is authorised as an additive in animal nutrition, subject to the conditions laid down in that Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) EFSA Journal 2014; 12(2):3567. ANNEX Identification number of the additive Name of the holder of authorisation Additive Composition, chemical formula, description, analytical method Species or category of animal Maximum age Minimum content Maximum content Other provisions End of period of authorisation Selenium in mg/kg of complete feed with a moisture content of 12 % Category of nutritional additives. Functional group: compounds of trace elements 3b816  DL-selenomethionine Characterisation of the additive Solid preparation of DL-selenomethionine with a selenium content of 1 800 mg/kg to 2 200 mg/kg Characterisation of the active substance Organic selenium in form of DL-selenomethionine ((RS2)-2-amino-4-methylselenylbutanoic acid) from chemical synthesis Chemical formula: C5H11NO2Se CAS number: 2578-28-1 Powder with minimum 97 % DL-selenomethionine Analytical method (1) For the determination of DL-selenomethionine in the feed additive: high performance liquid chromatography with UV detection (HPLC-UV). For the determination of total selenium in the feed additive: inductively coupled plasma mass spectrometry (ICP-MS), or inductively coupled plasma atomic emission spectrometry (ICP-AES). For the determination of total selenium in premixtures, compound feed and feed materials: hydride generation atomic absorption spectrometry (HGAAS) after microwave digestion (EN 16159:2012). All species  0,50 (total) 1. The additive shall be incorporated into feed in the form of a premixture. 2. For user safety: breathing protection, safety glasses and gloves should be worn during handling. 3. Technological additives or feed materials included in the preparation of the additive shall ensure a dusting potential < 0,2 mg selenium/m3 air. 4. In the directions for use of the additive and premixtures, indicate the storage and stability conditions. 5. If the preparation contains a technological additive or feed materials for which a maximum content is set or which is subject to other restrictions, the feed additive manufacturer shall provide this information to the customers. 6. Maximum supplementation with organic selenium: 0,20 mg Se/kg of complete feed with a moisture content of 12 %. 25 August 2024 (1) Details of the analytical methods are available at the following address of the Reference Laboratory: https://ec.europa.eu/jrc/en/eurl/feed-additives/evaluation-reports